      Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                 -   -   -   -   K


  UNITED STATES OF AMERICA

                - v. -                               SEALED INDICTMENT


  LOUIS GRASSO,
  DONATO POLISENO,
  CONOR FLYNN, and
  THOMAS GUIDO, III,

                         Defendants.



                             COUNT ONE
          (Drug Adulteration and Misbranding Conspiracy)

           The Grand Jury charges:

I.   Overview of the Illicit Racehorse Doping Scheme

           1.      Professional horse racing is a            $100 billion global

industry, which draws millions of fans each year in the United States

and around the world.      Racehorses may sell at auction for well more

than $1,000,000 and compete for purses worth millions of dollars.             In

the United States, the horse racing industry is subject to an array

of federal and state regulations aimed at protecting participating

horses and ensuring fair        competition,         among other things.   These

regulations include proscription of the use of performance-enhancing

drugs ("PEDs") and testing regimes designed to ensure that racehorses

are not under their· influence.
      Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 2 of 15



           2.     The charges in this Indictment result from a scheme

orchestrated     by    LOUIS     GRASSO,          the     defendant,        and    others,      to

manufacture, distribute, and receive adulterated and misbranded PEDs

and to secretly administer those PEDs to racehorses under scheme

participants'     control.       By evading PED prohibitions and deceiving

regulators and horse racing authorities, among others, participants

sought to improve race performance.                     Over the course of the scheme,

participants     manufactured,          purchased,         sold,     shipped,       delivered,

received, and administered at least thousands of units of PEDs issued

by   pharmacies       pursuant     to     invalid         prescriptions           provided      by

veterinarians     participating         in       the    scheme,      and    customized        PEDs

created and manufactured by scheme participants intended for use on

racehorses. Trainers who participated in the scheme stood to profit

from the success of racehorses under their control by earning a share

of their horses'       winnings,        and by improving their horses'                   racing

records,   thereby yielding higher trainer                    fees    and increasing the

number of racehorses under their control.

           3.     Federal       statutes         and    regulations        are    designed,     in

part, to protect racehorses by ensuring that only drugs approved by

the U.S. Food and Drug Administration ("FDA") and drugs administered

pursuant to a valid prescription are administered to racehorses and

other animals.     By failing to abide by such proscriptions, racehorse

trainers, veterinarians, and others imperil the health and well-being

of racehorses by:       ( 1)   administering to racehorses unapproved drugs

                                             2
          Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 3 of 15



 whose      chemical              composition           is        unknown;               ( 2)     enabling        non-

 veterinarians,             such as racehorse trainers,                            to administer drugs to

 racehorses using methods of administration that can injure and,                                                    in

 extreme cases, kill the horse;                      and (3) masking a horse's ability to

· feel   pain,        thereby       causing       the       horse           to    overexert         itself     during

 periods of intense exercise,                       which can lead to                           accidents,     broken

 limbs, or death.

                 4.         To     avoid     detection                 of        their      administration          of

 misbranded           and        adulterated       PEDs           to        racehorses,           also    known     as

 "doping,"       the        scheme    participants                routinely          defrauded           and misled

 government agencies,                including federal                      and state drug regulators,

 various state horse racing regulators, and the betting public. Among

 other     deceptive means,                the    defendants                relied,        in part,       on    their

 distribution          and        administration             of    customized               PEDs    designed      and

 intended to be difficult or impossible to detect in anti-PED tests

 performed by, among others, state racing regulators, and,by creating

 fraudulent or misleading labels for those PEDs.

II.      Legal Framework

              5.            At all times relevant to the Indictment, the U.S. Food

 and Drug Administration                   ("FDA")          was responsible for promoting and

 protecting public health,                  including the health of animals.                                 The FDA

 enforces the Federal Food,                      Drug and Cosmetic Act,                         21 U.S.C. § 301,

 et seq.    ("FDCA"), which, among other things, governs the manufacture

 and distribution of drugs,                  including prescription drugs,                               for humans

                                                        3
        Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 4 of 15



 and animals.

              6.      Pursuant to the FDCA and related regulations, a drug

 may be deemed "misbranded" or "adulterated"                      for     several    reasons,

 including:        (1) if a drug does not have requisite approvals from the

 FDA for use in an animal;            (2) if a drug requiring a prescription is

 administered without a valid prescription, that is, not in the usual

 course of a veterinarian's professional practice, or not administered

 pursuant     to    any    prescription      at    all;   ( 3)   if   a   drug's    label    is

 deficient in various specified respects, for example, if it is false

 or misleading        or does       not    accurately     list   details     regarding      the

 manufacturer, packer, or distributor, the contents of the packaging,

 or directions for use; or (4)              if the facility that manufactures the

 drug is not duly registered by the FDA.

III.   Relevant Adulterated and Misbranded PEDs

              7.      During the course of the scheme, LOUIS GRASSO, DONATO

 POLISENO,     CONOR       FLYNN,    and    THOMAS    GUIDO,     III,     the    defendants,

 manufactured,            distributed,       and     administered          the      following

 adulterated and misbranded PEDs to improve the race performance of

 horses in their or others' care, which the defendants referred to by

 various names set forth below:

                      a.      Erythropoietin and analogues: Commonly referred

 to by participants in the horse racing industry, generally, by the

 brand name "Epogen," or by the shorthand "epo," erythropoietin is

 used to boost a racehorse's red blood cell count in order to stimulate

                                              4
         Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 5 of 15



endurance during a         race and improve race recovery.           Similar "blood

building" substances are commonly referred to using various trade

names,    including Retacri t     and Aranesp.      Among other things,        "blood

builders," when combined with intense physical exertion, thicken the

racehorse's blood,        thereby causing increased cardiac exertion and

pressure, which can lead to cardiac issues or death.

                   b.      Customized    Analgesics:       Referred     to   by     the

defendants as "pain shots" or "joint blocks," customized analgesics

contain various         pain-relieving substances,        including    snake venom,

used to deaden a horse's nerves and block pain. Among other things,

customized analgesics mask physical injuries in a racehorse,                      which

can cause a racehorse to overexert itself during periods of intense

physical exercise, and thereby sustain a leg fracture or break during

a race. Oftentimes, racehorses that sustain leg fractures or breaks

are euthanized.

                   c.      Bronchodilators: · Referred to by the defendants

as   "Bronk," or "breather" drugs,             these customized bronchodilators

are designed to increase a horse's oxygen intake. Among other things,

bronchodilators lessen fatigue, which cause the racehorse to perform

beyond 'its natural abilities, thereby increasing the risk of injury

while racing, as described above.

                   d.      "Red acid":       "Red acid"   is   a   term used by the

defendants to refer generally to customized PEDs designed,                   in part,

to reduce inflammation in joints,              thereby improving a horse's race

                                         5
         Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 6 of 15



performance.         Similar to customized analgesics,               "red acid," among

other     things,      is     administered        to    mask    physical    injuries         in

racehorses, thereby increasing the risk of injury while racing.

              8.     In relevant part, prescription drugs approved by the

FDA,    such as      Epogen,    Retacri t,       and Aranesp,      are misbranded when

dispensed without a valid prescription.                   Customized PEDs created by

LOUIS GRASSO,       the defendant,       such as "pain shots," "joint blocks,"

"Bronk," "bleeder," "breather," and "red acid," among others,                               are

adulterated and misbranded because they:                  (1) are dispensed without a

valid prescription;           (2) are new animal drugs not approved by the FDA

for    use   in    animals;     ( 3)   lack adequate       labeling;     and/ or   ( 4)     are

manufactured in a facility lacking requisite FDA registration.

IV.    Offense Conduct

              9.     From at least 2017, through at least February 2020,

LOUIS GRASSO, the defendant, was a veterinarian licensed in New York

and New Jersey, who supplied adulterated and misbranded PEDs to horse

trainers     across    the     United States,          including   in New York State.

GRASSO created, manufactured, distributed, and sold customized PEDs.

Neither GRASSO nor any facility with which he was associated was

registered with the FDA to manufacture drugs,                      nor were any of the

drugs he customized approved by the FDA for use in animals.                               Those

adulterated and mislabeled PEDs included snake venom, sulker, a "pain

shot,"    "Bronk," and "Red Acid,"               among    other drugs.       GRASSO also

advised others        on how to        administer the          various   adulterated and

                                             6
       Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 7 of 15



misbranded PEDs he produced and sold.

             10.     At    all   times       relevant          to    this       Indictment,     DONATO

POLISENO,     the    defendant,        was    the     owner           of    a    veterinary     supply

business     located        in     Delaware         ("Firm-1"),             who     purchased       and

distributed PEDs from GRASSO directly and improperly used GRASSO's

veterinary       license    to     obtain     PEDs.        In       or     about    2019,     POLISENO

recruited     GRASSO       for   the     purpose      of        using       GRASSO's        veterinary

license,     and     his    ability      to       order        certain          chemicals     and   PED

components using that license,                 to obtain the same for purposes of

creating Firm-l's misbranded and adulterated PEDs. POLISENO included

a Firm-1 product list in a shipment of PEDs sold by POLISENO to a

confidential source working at the direction of law enforcement ("CS-

1"), which list included dozens of misbranded and adulterated PEDs,

including adrenal stimulants, sedatives, and others, some listed at

hundreds of dollars per unit.

             11.     THOMAS      GUIDO    III,      the        defendant,          is   a    racehorse

trainer,    and CONOR FLYNN,           the defendant,               is an assistant racehorse

trainer, each of whom obtained adulterated and misbranded PEDs from

defendant LOUIS GRASSO and administered those PEDs, or caused them

to be administered, to racehorses.

             12.     To    avoid       detection          of        their       administration       of

misbranded and adulterated PEDs, LOUIS GRASSO, DONATO POLISENO, CONOR

FLYNN, and THOMAS GUIDO III, the defendants, and others working with

them   or   at     their   direction,         routinely             at tempted     to   deceive     and

                                              7
         Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 8 of 15



mislead government agencies,             including federal and state drug. and

horseracing regulators,           pharmacies,    and the betting public.          These

defendants     used   false       prescription      information    when      submitting

prescriptions for blood building PEDs to various pharmacies,                      in an

effort to avoid scrutiny by those pharmacies and/or regulators and

law enforcement officials investigating their use of misbranded and

adulterated PEDs.      Often the co-conspirators submitted or directed

others to submit prescriptions to pharmacies under the names and

patient files of purported canine patients, in order to disguise the

fact that the PEDs,         including Epogen and other prescription blood

builders, were in fact being obtained for illicit administration to

racehorses. In 2019 alone, GRASSO submitted such false prescription

information for drugs containing erythropoietin at over ten different

pharmacies in at least seven states.

                            Statutory Allegations

             13.   From at least in or about 2017 through at least in or

about    January    2020,    in    the   Southern    District     of   New    York   and

elsewhere,     LOUIS GRASSO,       DONATO POLISENO,     CONOR FLYNN,         and THOMAS

GUIDO,    III, the defendants, together with others known and unknown,

willfully and knowingly did combine, conspire, confederate, and agree

together and with each other to commit offenses against the United

States, to wit, violations of Title 21, United States Code, Sections

331 and 333.



                                           8
         Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 9 of 15



              14.   It was a part and an object of the conspiracy that

LOUIS GRASSO,       DONATO POLISENO,      CONOR FLYNN,        and THOMAS GUIDO,          III,

the defendants,       together with others           known and unknown,             with the

intent to defraud and mislead, would and did introduce and deliver

for    introduction,    and      would   and   did    cause      the    introduction      and

delivery for introduction,          into interstate commerce, of adulterated

and misbranded drugs; as defined by 21 U.S.C.                    §§    351 (a) (5), 352 (a),

352(b), 352(f), 352(0), 353(f), and 360b, in violation of 21 U.S.C.

§§    331 (a) and 333 (a) (2).

              15.   It was further a part and an object of the conspiracy

that LOUIS GRASSO,       DONATO POLISENO,         CONOR FLYNN,         and THOMAS GUIDO,

III,    the defendants,    together with others known and unknown,                       with

the intent to defraud and mislead, in interstate commerce, would and

did    adulterate    and misbrand        drugs,    and would          and did    cause    the

adulteration and misbranding of drugs                 in    interstate       commerce,     as

defined by 21 U.S.C.       §§    35l(a) (5),      352(a),   352(b),       352(f),    352(0),

353(f), and 360b, in violation of 21 U.S.C.                 §§   331(b) and 333(a) (2).

              16.   It was further a part and an object of the conspiracy

that LOUIS GRASSO,       DONATO POLISENO, CONOR FLYNN,                 and THOMAS GUIDO,

III,    the defendants,    together with others known and unknown,                       with

the intent to defraud and mislead, would and did receive in interstate

commerce adulterated and misbranded drugs,                  as defined by 21 U.S.C.

§§    35l(a) (5), 352(a), 352(b), 352(f), 352(0), 353(f), and 360b, and

deliver and proffer delivery thereof for pay and otherwise, and would

                                          9
         Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 10 of 15



and did cause the receipt in interstate commerce of adulterated and

misbranded drugs,             as    defined by        21    U.S.C.      §§    351(a) (5),   352(a),

352(b), 352(f), 352(0), 353(f), and 360b, and cause the delivery and

proffered delivery thereof for pay and otherwise, in violation of 21

U.S.C.    §§   331(c) and 333(a) (2).

                                               Overt Acts

               1 7.     In furtherance of the conspiracy and to ef feet the

illegal objects thereof, LOUIS GRASSO, DONATO POLISENO, CONOR FLYNN,

and THOMAS GUIDO, III, the defendants, and others known and unknown,

committed the following overt acts,                        among others,         in the Southern

District of New York and elsewhere:

                       a.      On about October 2, 2019, GRASSO counseled GUIDO

on the proper administration of misbranded and adulterated PEDs, and

specifically discussed the death of a horse that GUIDO was training

and   stated      had       been    doped      with   a    PED,    of    a    type   similar   to    a

"bleeder," of a kind GRASSO provided to GUIDO, used to reduce bleeding

in a horse's lungs during periods of exertion, noting, "it happens,"

that the deceased horse's trainer had "probably over juiced him,"

and that the suspected cause of the horse's death was not unusual:

"I've seen that happen 20 times."

                       b.      On or about October 11, 2019, on a telephone call

with POLISENO, GRASSO offered POLISENO a copy of GRASSO's veterinary

license     and       related      licensing      information           for   POLISENO' s   use     in

ordering       components          for   the    creation     and     sale     of misbranded and

                                                 10
     Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 11 of 15



adulterated PEDs.

                    c.      On or about November 1, 2019, POLISENO arranged

with GRASSO to order PED components using GRASSO's name and licensing

information, and to ship the drugs to GRASSO,                        for a later transfer

to POLISENO.

                    d.      On or about September 17, 2019,                   FLYNN, who had

previously discussed his role as a racehorse trainer with GRASSO,

requested    that        GRASSO    submit      a     prescription      "right       away"     for

Retacrit, a prescription blood builder ("Prescription-I").

                    e.      On    or   about       September 19,      2019,    FLYNN    caused

Prescription-1 to be filled,             and P.rescription-1 was in fact filled

under false patient          information reflecting that                the Retacrit was

prescribed to a dog, rather than to a horse.

                    f.      On or about October 17, 2019, GRASSO reiterated

to FLYNN his willingness to provide prescriptions without verifying

medical necessity, advising FLYNN that his fee was "$100 per script,"

regardless of the prescription: "I don't give the fuck what it is."

                    g.      On or about October 21 and 24, 2019, GUIDO, who

had previously discussed his role as a racehorse trainer with GRASSO,

requested that       GRASSO provide a              prescription      for    4,000    uni ts    of

"epo."      GRASSO       thereaft~r     confirmed        that   he    had     requested       the

prescription as GUIDO had requested.

                    h.      On or about October 23, 2019, CS-1, who purported

to be a horse trainer, ordered multiple customized, misbranded, and

                                            11
       Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 12 of 15



adulterated PEDs from POLISENO (the "Ordered PEDs").

                  i.        On or about October 26, 2019, POLISENO caused to

be delivered to CS-1 a package that contained multiple bottles of

the Ordered PEDs and an invoice issued by Firm-1.                        Photographs of

these substances, as sold and shipped to CS-1 by POLISENO, follow:




                  j.        On or about October 23,           2019,    GRASSO discussed

with CS-1 CS-l's desire to purchase misbranded and adulterated drugs,

and to obtain an illegal prescription for Epogen,                      and advised CS-1

that   GRASSO   would       provide    "a   script   [i.e.,     a     prescription]     for

anything."

                  k.        On or about October 23, 2019, GRASSO agreed, at

FLYNN' s   request,    to    provide    FLYNN with pre-printed            labels   to   be

applied to otherwise unlabeled bottles of PEDs, and FLYNN indicated


                                            12
     Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 13 of 15



that he was willing to inject misbranded and adulterated PEDs of

unknown composition into his racehorses because he was "a fucking

desperado .           fl




                 l.        On or about October 24, 2019, GRASSO shipped from

Pine Bush,    New York,       to CS-1   in New Jersey,   a   package of PEDs,

including snake venom and "Bronk," along with a false prescription

made out by GRASSO for a non-existent dog named "Butch." Photographs

of the snake venom, as sold and shipped to CS-1 by GRASSO, follow:




                 m.        On or about December 9, 2019, POLISENO, on a call

with CS-1,    advised CS-1 regarding the administration of POLISENO's

misbranded and adulterated PEDs, explaining that CS-1 should "blast

them" six hours before the race started.

                 n.        On or about December 9,   2019,    GRASSO shipped,

from the Southern District of New York, multiple PEDs, including a

bronchodilator        ("Bronk"),    analgesics    (unlabeled),     a   bleeder




                                        13
      Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 14 of 15




("Cauterize"), and red acid (unlabeled), to a confidential source in

New   Jersey.   A photograph   of    that   shipment,   as   received   by   the

confidential source, appears below:




                                    States Code, Section 371.)



                                          GEOFrn'is: BERMAN
                                          United States Attorney

                                     14
Case 1:20-cr-00163-PKC Document 2 Filed 02/26/20 Page 15 of 15




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                 UNITED STATES OF .AMERICA

                             - v. -

       LOUIS GRASSO, DONATO POLISENO, CONOR FLYNN,
                    THOMAS GUIDO, III,

                           Defendants.


                     SEALED INDICTMENT

                             20 Cr.

                     (18   u.s.c.   § 371.)

                    GEOFFREY S. BERMAN
                  United States Attorney.




                                                     us.HJ.
